This cause having been heretofore submitted to the Court upon the transcript of the record of the order herein and briefs on the part of counsel for the respective parties, and the Court having studied the briefs and examined the authorities and inspected the transcript of the record:
It appears by the record that the City of Lake Alfred agreed to, and pursuant thereto, did accept from D.J. McDonald the sum of $2,500.00 in full satisfaction, discharge and payment of the city's liens against the property described, and that the City of Lake Alfred by acceptance of the aforesaid sum, surrendered its right, title and interest in the form of the assessment liens and taxes in and to said property and the same as a matter of law were extinguished, paid and discharged.
The lower court having ruled that the City of Lake Alfred in its petition to intervene in the subsequent mortgage foreclosure suit, failed and otherwise omitted to establish or present to the court therein such a claim or interest in and to said property as would authorize the lower court in making an order permitting or allowing an intervention on the part of the City of Lake Alfred, and it appearing to the Court that there is no error in the said record; and the Court being now advised of its judgment to be given in the premises, it is therefore considered, ordered and adjudged by the Court that the order or decree of the Circuit Court appealed from be and the same is hereby affirmed.
WHITFIELD, P. J., and BROWN and CHAPMAN, J. J., concur.
BUFORD, J., concurs in opinion and judgment.
Chief Justice TERRELL and Justice THOMAS not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court. *Page 588